Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ruchelsman, J.), rendered December 15, 1997, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant stole a van at gunpoint. He was apprehended less than an hour later, after a police pursuit during which he crashed into a light pole, then fled the van. The complainant identified the defendant at the scene of the accident.
Although the defendant met his burden of establishing that he was entitled to a missing-witness charge for three of the police officers who were involved in his arrest (see, People v Kitching, 78 NY2d 532; People v Gonzalez, 68 NY2d 424), in light of *810the overwhelming evidence of the defendant’s guilt, any error in the trial court’s failure to give the requested charge was harmless (see, People v Crimmins, 36 NY2d 230, 241-242; People v Townley, 245 AD2d 322, 323).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are unpreserved for appellate review, and, in any event, without merit. Bracken, J. P., Thompson, S. Miller and Florio, JJ., concur.